332 S.W.3d 926 (2011)
Justin Clay PERKINS and Caleb Clay Albrecht-Perkins, by His Next Friend, Justin Clay Perkins, Appellant,
v.
Nicole LEE and Rick Albrecht, Respondents.
No. WD 72196.
Missouri Court of Appeals, Western District.
March 8, 2011.
*927 Allan B. Turner, Chillicothe, MO, for appellant.
Kimberly S. Brown, Cameron, MO; Douglas S. Roberts and Adam L. Warren, Chillicothe, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, GARY D. WITT, Judge and HADLEY E. GRIMM, Special Judge.

ORDER
PER CURIAM.
Justin Perkins appeals the judgment granting custody of his minor son to the child's grandfather. Rick Albrecht. Perkins contends the circuit court erred in finding that he was unsuitable to serve as custodial parent and that the welfare of the child required granting custody to Albrecht. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment.
AFFIRMED. Rule 84.16(b).